Exhibit 10.16

 

Third Amendment to

Stericycle, Inc. 1997 Stock Option Plan

 

Paragraph 8.4 (“Transferability”) of the Stericycle, Inc. 1997 Stock Option Plan
is amended to read as follows:

 

8.4    Transferability

 

Except as provided in the Option Agreement or as permitted by the Plan
Administrator in the case of NSOs, no Option or Installment may be transferred,
assigned or pledged (whether by operation of law or otherwise), except as
provided by will or the applicable laws of intestacy, and no Option shall be
subject to execution, attachment or similar process.